Citation Nr: 1444157	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-06 121	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for hearing loss.  



ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran served on active duty from October 1961 to October 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for hearing loss.

The issue of entitlement to service connection for tinnitus has been raised by the claimant, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's hearing loss was first demonstrated long after service and is not attributable to his period of military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in August 2011 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection claim, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Complete private treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with a VA examination in November 2011.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains findings necessary to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, in cases where the disability at issue is a "chronic" disease as identified in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system such as sensorineural hearing loss, service incurrence will be presumed if the disease is manifested to a compensable degree within a year of separation from qualifying military service.  38 C.F.R. §§ 3.307, 3.309.

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2013), which provides that service connection for impaired hearing shall be established when hearing acuity meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his bilateral hearing loss was incurred due to noise exposure during his active service as a Morse Code Intercept Operator.  (His DD Form 214 reflects service in that position.)  The Veteran is competent to report this in-service exposure, and his report is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (2012); see Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  Therefore, the Board finds his report of noise exposure to be credible.  

A November 2011 VA audiology examination included audiogram results that demonstrated hearing loss under 38 C.F.R. § 3.385, as auditory thresholds were found to be greater than 40 decibels at multiple thresholds bilaterally.  

Despite the showing of current disability and noise exposure in service, the Veteran's service treatment records are negative for any complaints or findings of hearing loss.  A June 1961 pre-enlistment examination revealed that pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
-5 (5)
-5 (5)
0 (10)
0 (5)
LEFT
10 (25)
0 (10)
-5 (5)
5 (15)
0 (5)

A September 1965 separation examination revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
--
5 (10)
LEFT
-5 (10)
-5 (5)
0 (10)
--
-10 (-5)

(Speech audiometry was not conducted during service and a puretone threshold was not provided at 300 Hertz upon separation.  The Board notes that service department audiometric readings prior to October 31, 1967, are assumed to be in American Standards Association (ASA) units, which must be converted to International Standard Organization (ISO) units in order to evaluate for hearing loss under 38 C.F.R. § 3.385.  As such, the converted hearing thresholds in the charts above are provided in parentheses.)  

The pre-entry and separation audiogram results, the only audiometric findings in the service treatment records, demonstrate that the Veteran did not have hearing loss during service.  The first evidence of hearing loss came with an August 2009 audiogram, almost 44 years after service.  

During a November 2011 VA examination, the Veteran reported post-service employment at a mill for a year-and-a-half and as a police officer for 30 years.  He stated that weapons qualifications were required yearly, but that he consistently used hearing protection.  The examiner concluded after reviewing the claims file that the Veteran's current hearing loss was less likely as not caused by or the result of noise exposure during military service.  The examiner noted that service treatment records demonstrated that not only did the Veteran not have hearing loss during service, his hearing thresholds from enlistment to separation were consistent.  Moreover, the examiner noted the significant lapse in any problem until 2009.  The examiner concluded that there was no evidence to directly correlate current hearing loss with the period of military service.  

A private opinion provided by the Veteran's treating physician in September 2012 stated that the Veteran most likely sustained some hearing loss due to noise exposure pertaining to his military service as a Morse Code Operator.  However, the physician did not provide an explanation for this opinion and did not have the opportunity to review the claims file, including service treatment records documenting the Veteran's hearing acuity at separation.  Because this examiner did not have such information on which to base an opinion, the opinion is of lesser probative value.  Although the Veteran provided the physician with a history, the opinion is not as persuasive as the VA opinion that was based on the service record showing the state of the Veteran's hearing acuity at separation from military service.

The Board concludes that the evidence is against a finding of a nexus between current hearing loss and in-service noise exposure.  For the reasons set out above, the positive opinion provided by the Veteran's treating physician is of less probative value than the VA examiner's opinion.  The only other evidence of record supporting a nexus between hearing loss and service are the statements of the Veteran, which were submitted in connection with his claim for benefits.  However, his statements are of lesser weight than the VA examiner's opinion, which, as already noted, was based on the service treatment records showing that the Veteran did not have hearing loss at discharge.  The record also reflects a significant gap of almost 44 years between discharge and the first evidence of any hearing loss.    

Moreover, the Veteran has not alleged that he noticed a loss of hearing acuity during service.  Rather, he has asserted that he believes his current hearing loss is linked to his in-service noise exposure.  However, the Board finds that the Veteran lacks the necessary medical expertise to say that a hearing loss disability identified long after service is the result of in-service events as opposed to a post-service event or process, including his history of post-service occupational noise exposure.  The only persuasive evidence regarding the onset of hearing loss is that of the VA examiner, which is against the claim.  

Accordingly, the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hearing loss is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


